UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MARIA A. COLOSI,

Plaintiff, DECISION AND ORDER

Vv. 1:18-CV-01496 EAW

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

INTRODUCTION

Represented by counsel, plaintiff Maria A. Colosi (“Plaintiff”) brings this action
pursuant to Titles II and XVI of the Social Security Act (the “Act”) seeking review of the
final decision of the Commissioner of Social Security (the “Commissioner,” or
“Defendant”) denying her applications for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter
pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ cross-motions for judgment on the
pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 9; Dkt. 14),
and Plaintiff's reply (Dkt. 15). For the reasons discussed below, the Commissioner’s
motion (Dkt. 14) is denied, Plaintiffs motion (Dkt. 9) is granted in part, and this matter is

remanded for further administrative proceedings.
BACKGROUND

Plaintiff protectively filed her application for SSI on May 29, 2015, and her
application for DIB on June 11, 2015. (Dkt. 8 at 15).! In her applications, Plaintiff alleged
disability beginning April 1, 2014, due to bipolar disorder. (Jd. at 15, 380). Plaintiff's
applications were initially denied on September 14, 2015. (id. at 214-29). At Plaintiff's
request, a video hearing was held before administrative law judge (“ALJ”) Elizabeth Ebner
on August 24, 2017, with Plaintiff appearing in Buffalo, New York, and the ALJ presiding
over the hearing from the National Hearing Center, Falls Church, Virginia. (/d. at 15, 148-
92, 233-35). On September 22, 2017, the ALJ issued an unfavorable decision. (Id. at 12-
30). Plaintiff requested Appeals Council review; her request was denied on October 24,
2018, making the ALJ’s determination the Commissioner’s final decision. (id. at 5-7).
This action followed.

LEGAL STANDARD

I. District Court Review

“In reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera
v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

 

I When referencing the page number(s) of docket citations in this Decision and Order,

the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

-2-
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “(t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)),
I. Disability Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the
claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the
claimant has an impairment, or combination of impairments, that is “severe” within the
meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to
perform basic work activities. Jd. §§ 404.1520(c), 416.920(c). If the claimant does not
have a severe impairment or combination of impairments, the analysis concludes with a

finding of “not disabled.” If the claimant does have at least one severe impairment, the

-3-
ALJ continues to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or
medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of
Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). Ifthe impairment meets
or medically equals the criteria of a Listing and meets the durational requirement (id.
§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s
residual functional capacity (“RFC”), which is the ability to perform physical or mental
work activities on a sustained basis, notwithstanding limitations for the collective
impairments. See id. §§ 404.1520(e), 416.920(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC
permits the claimant to perform the requirements of his or her past relevant work. Id.
§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she
is not disabled. Ifhe or she cannot, the analysis proceeds to the fifth and final step, wherein
the burden shifts to the Commissioner to show that the claimant is not disabled. Id.
§§ 404.1520(g), 416.920(g). To do so, the Commissioner must present evidence to
demonstrate that the claimant “retains a residual functional capacity to perform alternative
substantial gainful work which exists in the national economy” in light of the claimant’s
age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).
DISCUSSION
I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step
sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ
determined that Plaintiff met the insured status requirements of the Act through September
30, 2017. (Dkt. 8 at 17). At step one, the ALJ determined that Plaintiff had not engaged
in substantial gainful work activity since April 1, 2014, the alleged onset date. (/d.).

At step two, the ALJ found that Plaintiff suffered from the severe impairments of
depression, anxiety, bipolar disorder, history of substance and alcohol abuse, “status post
right foot surgery,” and migraine headaches. (Jd. at 18).

At step three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of any Listing.
(Id.). The ALJ particularly considered the requirements of Listings 1.02, 12.04, and 12.08

in reaching this conclusion. (Id. at 18-19).

Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the

limitations that:

[A]fter every 45 minutes of standing must sit for one to two minutes without
going off-task or leaving the work station; with occasional use of foot
controls; occasional climbing of ramps and stairs; never climbing ladders,
ropes or scaffolds; occasional balancing, stooping, kneeling, crouching, and
crawling; cannot work at unprotected heights or be exposed to dangerous
moving mechanical parts; is limited to simple repetitive routine tasks but not
an assembly line pace; is limited to simple work-related decisions; with
occasional interactions with supervisors, co-workers, and the public; with
occasional changes in the work setting; and would be off-task five percent of
an eight-hour work day in addition to normal breaks.

-5-
(Id. at 19).

At step four, the ALJ found that Plaintiff was unable to perform any past relevant
work. (/d. at 24). At step five, the ALJ relied on the testimony of a vocational expert
(“VE”) to conclude that, considering Plaintiff’ s age, education, work experience, and RFC,
there were jobs that existed in significant numbers in the national economy that Plaintiff
could perform, including the representative occupations of photocopying machine
operator, routing clerk, and inspector. (/d. at 25-26). Accordingly, the ALJ found that
Plaintiff was not disabled as defined in the Act at any time from the alleged onset date
through the date of the ALJ’s decision. (/d. at 6).

H. Remand of this Matter for Further Proceedings is Required

Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the
Commissioner, arguing that: (1) the ALJ failed to properly apply the treating physician rule
in assessing the opinions of treating psychologist Dr. Lynn O’Connor,; (2) the ALJ’s RFC
finding was unsupported by competent medical opinion; and (3) the ALJ failed to present
the VE with a hypothetical incorporating all of the limitations in the RFC assessment,
resulting in a step five finding unsupported by substantial evidence. (Dkt. 9-1 at 22-31).
For the reasons discussed below, the Court concludes remand is necessary because the ALJ
failed to properly apply the treating physician rule in assessing Dr. O’Connor’s opinions.

A. The ALJ Failed to Appropriately Assess Dr. O’Connor’s Opinions

Because Plaintiff's claim was filed before March 27, 2017, the ALJ was required to
apply the treating physician rule, under which a treating physician’s opinion is entitled to

“controlling weight” when it is “well-supported by medically acceptable clinical and
-6-
laboratory diagnostic techniques and is not inconsistent with the other substantial evidence
in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if
the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he
or she “must consider various factors to determine how much weight to give to the
opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

(i) the frequency of examination and the length, nature and extent of the
treatment relationship; (ii) the evidence in support of the treating physician’s
opinion; (iii) the consistency of the opinion with the record as a whole;
(iv) whether the opinion is from a specialist; and (v) other factors brought to

the Social Security Administration’s attention that tend to support or
contradict the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step
two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation
omitted). However, such error is harmless if “a searching review of the record” confirms
“that the substance of the treating physician rule was not traversed.” Id. (quotations
omitted).

An ALJ must “give good reasons in [her] notice of determination or decision for the
weight [she gives to the] treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2);
see also Harris v. Colvin, 149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the
treating physician rule is the so-called ‘good reasons rule,’ which is based on the
regulations specifying that ‘the Commissioner “will always give good reasons” for the

weight given to a treating source opinion.” (quoting Halloran, 362 F.3d at 32)). “Those
good reasons must be supported by the evidence in the case record, and must be sufficiently
specific. ...” Harris, 149 F. Supp. 3d at 441 (internal quotation marks omitted).

In this case, Dr. O’Connor, who had been treating Plaintiff since 2011, authored a
letter regarding Plaintiff on July 13, 2015. (Dkt. 8 at 65 8-59). Dr. O’Connor further issued
a medical source statement on August 14, 2015, and authored a letter update on August 21,
2017. (dd. at 575-77, 657). The ALJ considered these opinions in assessing Plaintiff's

RFC, stating that:

I afford weight to most of Dr. O’Connor’s opinions, as they are consistent
with the medical evidence of record. The record infers that the claimant has
significant mental health limitations, which affects her abilities (which are
address [sic] in the residual functional capacity). Nevertheless, the evidence
fails to support her opinion that the claimant cannot work fulltime. The
claimant has worked after the alleged onset date on several occasions. The
claimant wants to work and has taken strikes in accomplishing this goal. She
is currently in school and has no plans to quit due to pressure of exams or
social contact. Therefore, although I afford weight to some of Dr.
O’Connor’s opinions, the record does not support her opinion that the
claimant is incapable of working fulltime.

(Id. at 22-23),

The Court agrees with Plaintiff that this cursory assessment of Dr. O’Connor’s
opinions fails to comport with the treating physician rule. While the ALJ purported to give
“weight” to “most of Dr. O’Connor’s opinions” (Id. at 22), the RFC assessment fails to
incorporate limitations identified by Dr. O’Connor. Most significantly, Dr. O’Connor
opined that Plaintiff would have no ability to work in coordination or proximity with others
without being unduly distracted by them and no ability to get along with co-workers or
peers without unduly distracting them or exhibiting behavioral extremes. (Ud. at 576).

However, the ALJ assessed Plaintiff with the ability to occasionally interact with co-

-8-
workers, supervisors, and the public, which in this context means up to one-third of the
time. See SSR 96-9P, 1996 WL 374185 (S.S.A. July 2, 1996) (““Occasionally’ means
occurring from very little up to one- third of the time, and would generally total no more
than about 2 hours of an 8-hour workday.”). The ALJ offered no explanation for her
rejection of this portion of Dr. O’Connor’s opinion. This was a factually significant
omission, as the VE testified that having no ability to work in coordination or proximity
with others without being unduly distracted by them or no ability to get along with co-
workers or peers without unduly distracting them or exhibiting behavioral extremes would
affect an individual’s ability to maintain competitive employment. (Dkt. 8 at 190).

Further, the ALJ failed to articulate good reasons for rejecting Dr. O’Connor’s
opinion that Plaintiffs psychological symptoms would prevent her from completing a
standard workweek. Notably, the ALJ did not rely upon any contradictory medical opinion
in making this assessment. Instead, the ALJ stated that Plaintiff wanted to work, had
attempted to work on several occasions after her alleged onset date, and was in school with
no plans to quit. (Dkt. 8 at 22-23). As to Plaintiff's work after her alleged onset date, that
work was determined to be a “unsuccessful work attempt.” (Dkt. 8 at 17). The
Commissioner’s regulations state that unsuccessful work attempts “will not show that you
are able to do substantial gainful activity.” 20 C.F.R. § 404.1574(a)(1). If anything, the
fact that Plaintiff wanted to work and tried to work but was not able to do so successfully
is evidence that her impairments prevent her from maintaining employment.

Further, the fact that Plaintiff was in beauty school part-time was not sufficient to

warrant disregarding the opinion of her treating psychologist. As the ALJ noted, Plaintiff

-9.
indicated that she attended classes for only 17 hours per week. (Dkt. 8 at 20). The ALJ
offered no explanation for how an ability to attend classes 17 hours per week is evidence
of an ability to engage in work activities on a fulltime (i.e. 40 hours per week) schedule.
See Silva v. Saul, No. 18-CV-6206 CJS, 2019 WL 2569595, at *5 (W.D.N.Y. June 21,
2019) (“[T]he fact that a claimant attended college is not necessarily indicative of an ability
to work on a sustained basis, or inconsistent with a treating doctor’s opinion that the
claimant is disabled.”). The reasons identified by the ALJ for rejecting Dr. O’Connor’s
opinion do not rise to the level of the requisite “good reasons.”

For all these reasons, the Court agrees with Plaintiff that the ALJ failed to apply the
treating physician rule, either explicitly or in substance, in assessing Dr. O’Connor’s
opinions. Remand for further proceedings in which Dr. O’Connor’s opinions are weighed
appropriately is necessary.

B. Plaintiff's Remaining Arguments

As set forth above, Plaintiff has identified additional alleged errors that she
maintains necessitate remand. However, because the Court has already determined, for the
reasons previously discussed, that remand of this matter for further administrative
proceedings is necessary, the Court declines to reach these issues. See, e. g., Insalaco v.
Comm ’r of Soc. Sec., 366 F. Supp. 3d 401, 410 (W.D.N.Y. 2019) (declining to reach
additional arguments where the court had determined remand for further administrative

proceedings was necessary); Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL

-10-
7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to reach remaining arguments where

the court had already determined remand was warranted).
CONCLUSION
For the foregoing reasons, the Commissioner’s motion for judgment on the
pleadings (Dkt. 14) is denied, Plaintiff's motion for judgment on the pleadings (Dkt. 9) is

granted in part, and the matter is remanded for further administrative proceedings

consistent with this Decision and Order.

SO ORDERED.

 

Dated: January 30, 2020
Rochester, New York

-ll-
